Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 12/3/20 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 3, 9, 13, and 15 have been amended, claims 2, 7, 8, 10, 11, 14, 19, and 20 have been cancelled, and claims 21-28 are new. Claims 1, 3-6, 9, 12, 13, 15-18, and 21-28 remain pending in the application.
Double Patenting
Based on the amendments made to the claims the provisional double patenting rejection raised in the Non-Final Office Action mailed 10/5/20 (hereinafter “Office Action”) is withdrawn.

Drawings
Based on the drawing filed with the Response, the drawing objection raised in the Office Action is withdrawn.

Claim Interpretation
Applicant argues on p. 7 of the response that: 
None of the claims are to be interpreted under 35 U.S.C. 112(f). First, none of the claims are written in “means-plus” format. Second, the present application expressly states, “the limitations of the following claims are not written in means-plus-function format and are not intended to be interpreted based on 35 U.S.C. § 112(f), unless and until such claim limitations expressly use the phrase ‘means for’ followed by a statement of function void of further structure.” See present application at [0116].
This is not persuasive. Based on 112(f) and MPEP 2181: If applicant does not intend to have limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 1:
“a health assessment control unit that obtains the health data”
“an inventory prediction control ... to predict future inventory for the vehicle”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Based on the amendments included in the Response, all 112(b) issues previously raised are withdrawn. However, based on the amendments new 112 issues are now raised.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Applicant has not pointed to nor after review of the specification Examiner cannot find support for “wherein the one or more group health monitoring devices comprise an electronic screen that shows ... the future inventory”. Instead, Fig. 1 and [0046] of Applicant’s originally filed specification disclose that the future inventory is received at, and presumably displayed on, a specific inventory workstation, which is separate and different from the group health monitoring device(s). There is nothing in the Specification indicating that this information is displayed on the group health device(s) and therefore is considered to be new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 3-6, 9, 12, 13, 15-18, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-6, 9, 12 and 21-25 are drawn to a system for monitoring the health of individuals, which is within the four statutory categories (i.e., machine).1 Claims 13, 15-18, and 26-28 are drawn to a method for monitoring the health of individuals, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A health monitoring system configured to monitor health of individuals within an internal cabin of a vehicle, the health monitoring system comprising: 
a plurality of personal health assessment devices associated with the individuals, wherein the plurality of personal health assessment devices obtain health data from the individuals and output health signals including the health data, wherein each of the plurality of personal health assessment devices comprises an imaging device in communication with a health assessment control unit, wherein the imaging device captures image data of at least one of the individuals, and wherein the health assessment control unit analyzes the image data to determine the health data, wherein the health data includes hydration level;  
one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the individuals, wherein the one or more group health monitoring devices receive the health signals from the plurality of personal health assessment devices and generate group health data based on the health data obtained from the plurality of personal health assessment devices
a health statistics database that stores the group health data; and 
an inventory prediction control unit in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because analyzing image data to determine health data including hydration level and analyzing a certain method of organizing human activity” because analyzing image data to determine health data including hydration level and analyzing group health data to predict future inventory for the vehicle, i.e., using group data to organize resources for people, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e.; a plurality of personal health assessment devices associated with the individuals including an imaging device, one or more group health monitoring devices, a database and the inventory prediction control unit, interpreted as a processor).  Any limitations not identified above as part of the mental process/certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 13 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 13 is that Claim 13 recites a method, whereas Claim 1 recites a system. 
Dependent claims 3-6, 9, 12, 15-18, and 21-28 include other limitations for example claims 3 and 15 recite further details as to how information is received via generic computer structures, e.g., from a plurality of personal health assessment devices or group health monitoring devices, claims 23-25, 27, and 28 recite further details as to what specific details the “health data” comprises, e.g., fatigue, claims 4-6 and 16-18 recite further details as to the specific data stored in the database, e.g., route data, claims 9, 12, 21, 22, and 26 recite further generic computer structures that the personal/group health assessment devices include that may be used to obtain data, obtain help, or display data, i.e., a control unit, a call button, and a screen(s); but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 13.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 3-6, 9, 12, 13, 15-18, and 21-28 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of: 
1. A health monitoring system configured to monitor health of individuals within an internal cabin of a vehicle, the health monitoring system comprising: 
a plurality of personal health assessment devices associated with the individuals, wherein the plurality of personal health assessment devices obtain health data from the individuals and output health signals including the health data, wherein each of the plurality of personal health assessment devices comprises an imaging device in communication with a health assessment control unit, wherein the imaging device captures image data of at least one of the individuals, and wherein the health assessment control unit analyzes the image data to determine the health data, wherein the health data includes hydration level;  
one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the individuals, wherein the one or more group health monitoring devices receive the health signals from the plurality of personal health assessment devices and generate group health data based on the health data obtained from the plurality of personal health assessment devices
a health statistics database that stores the group health data; and 
an inventory prediction control unit in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle.
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing image data to determine health data including hydration level and analyzing group health data to predict future inventory for the vehicle by utilizing general purpose plurality of personal health assessment devices associated with the individuals including an imaging device, one or more group health monitoring devices, a database and the inventory prediction control unit, interpreted as a processor;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0050]-[0051], [0059], [0079]-[0081], and [0107]-[0117] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed plurality of personal health assessment devices associated with the 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving health data at the group health assessment devices and data output by outputting information from the personal health assessment devices; further the image device which merely adds the additional elements of where the information is received from e.g., from an imaging device – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a health statistics database that stores group health data,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 3-6, 9, 12, 13, 15-18, and 21-28 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on 
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a plurality of personal health assessment devices associated with the individuals including an imaging device, one or more group health monitoring devices, a database and the inventory prediction control unit, interpreted as a processor) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0050]-[0051], [0059], [0079]-[0081], and [0107]-[0117] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing image data to determine health data including hydration level and analyzing group health data to predict future inventory for the vehicle by utilizing a general purpose plurality of personal health assessment devices associated with the individuals including an imaging device, one or more group 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving health data at the group health assessment devices and data output by outputting information from the personal health assessment devices; further the image device which merely adds the additional elements of where the information is received from e.g., from an imaging device – see MPEP 2106.05(g); 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “a health statistics database that stores group health data,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer(s) by utilizing a plurality of personal health assessment devices associated with the individuals including an imaging device, one or more group health monitoring devices, a database and the inventory prediction control unit, interpreted as a processor. 
The dependent claims 3-6, 9, 12, 15-18, and 21-28 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 3 and 15 recite further details as to how information is received via generic computer structures, e.g., from a plurality of personal health assessment devices or group health monitoring devices, claims 23-25, 27, and 28 recite further details as to what specific details the “health data” comprises, e.g., fatigue, claims 4-6 and 16-18 recite further details as to the specific data stored in the database, e.g., route data, claims 9, 12, 21, 22, and 26 recite further generic computer structures that the personal/group health assessment devices include that may be used to obtain data, obtain help, or display data, i.e., a control unit, a call button, and a screen(s); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received health data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 1, 3-6, 9, 12, 13, 15-18, and 21-28 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 12, 13, 15-17, 23-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0163670 to Georgeson in view of US 2014/0058755 to Macoviak and further in view of US 2014/0276090 to Breed and further in view of US 2017/0202505 to Kirenko et al (hereinafter "Kirenko") (provided in the IDS filed 10/5/20).
Regarding claim 1, Georgeson discloses a health monitoring system configured to monitor health of individuals within an internal cabin of a vehicle (Figs. 2 & 5 – and e.g., Abstract, [0038], [0040], & [0045]), the health monitoring system comprising: 
a plurality of personal health assessment devices associated with the individuals (Figs. 2 & 5, [0030], [0032], [0036] discloses that the health monitoring system 100 includes a plurality of sensor systems 102 proximate to each passenger, interpreted as associated with the individuals), wherein the plurality of personal health assessment devices obtain health data from the individuals and output health signals including the health data (Figs. 1&2 [0025], [0036], [0045] disclose obtaining health data through sensors 112 and outputting/transmitting data from the personal health devices to the at least one onboard processing system 104, interpreted as one or more group health monitoring devices and an alert is given to the attendant that the passenger is in need of assistance, e.g., they are in discomfort, because the alert is given to a specific attendant, it is interpreted that the attendant is associated with the group monitoring device), wherein each of the plurality of personal health assessment devices ([0016]-[0019] disclose that the sensor systems 102 which sense the health data discussed above include data processors 116 which as interpreted under 112(f) is the equivalent corresponding structure to a health assessment control unit);
one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the individuals, wherein the one or more group health monitoring devices receive the health signals from the personal health assessment devices (Figs. 1&2 [0025], [0036], [0045] disclose obtaining health data through sensors 112 and outputting/transmitting data from the personal health devices to the at least one onboard processing system 104, interpreted as one or more group health monitoring devices and an alert is given to the attendant that the passenger is in need of assistance, e.g., they are in discomfort, because the alert is given to a specific attendant, it is interpreted that the attendant is associated with the group monitoring device) and generate group health data based on the health data obtained from the plurality of personal health assessment devices (Figs. 2 & 5, [0030], [0032], [0036] discloses that the health monitoring system 100 includes the plurality of sensor systems 102 proximate to each passenger, interpreted as personal health assessment devices, which is relayed to the onboard processing system 104 including the database 135, which is interpreted as generating group health data by storing all of the data in the database.);
a health statistics database that stores the group health data ([0026] the data received by sensors is stored in a database; [0040] discusses that the sensors capture data related to the health of the passengers and makes correlations using that data).

Georgeson does not explicitly disclose:
(A) wherein each of the plurality of personal health assessment devices further comprises an imaging device in communication with the health assessment control unit, wherein the imaging device 
(B) wherein the health data includes hydration level;
(C) an inventory prediction control unit in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle.

(A) Breed teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for a personal health assessment device to comprise an imaging device in communication with the health assessment control unit, wherein the imaging device captures image data of at least one of the individuals, and wherein the health assessment control unit analyzes the image data to determine the health data (Figs. 1, 11a & 11b and [0146]-[0150] teach that an electronic control unit, interpreted as a processor/health assessment control unit under 112(f), analyzes imaging data from a camera to determine health data, e.g., heartbeat, drowsiness, temperature, blood pressure) to determine if the temperature of the person being monitored is normal or indicative of a medical problem or to determine the drowsiness of the subject being monitored. See Breed [0148] & [0150].
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Georgeson to incorporate for each personal health assessment device to comprise an imaging device in communication with the health assessment control unit, wherein the imaging device captures image data of at least one of the individuals, and wherein the health assessment control unit analyzes the image data to determine the health data as taught by Breed in order to determine if the temperature of the person being monitored is normal or indicative of a medical problem, e.g., see Breed 

(B) Kirenko teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for a health assessment control unit to include a hydration assessment module that analyzes images of the one or more individuals to determine a hydration level of the one or more individuals ([0015], [0022]-[0023], [0065]-[0067] teaches that the device for obtaining data is e.g., a video camera that records video data or image data, which is then processed by an analysis unit, i.e., processing module, of the system to determine the hydration level of an individual) to determine hydration level of an individual because it is a key factor of the health of the individual. See Kirenko [0003].
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Georgeson to incorporate the a hydration assessment module that analyzes images of the one or more individuals to determine a hydration level of the one or more individuals as taught by Kirenko in order to determine hydration level of an individual because it is a key factor of the health of the individual, e.g., see Kirenko [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

(C) Macoviak teaches that it was old and well known in the art of monitoring the health of individuals, before the effective filing date of the claimed invention, an inventory prediction control unit in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle ([0086], [0215]-[0218] and [0238]-[0239] teaches using prior patient health data, e.g., population data to predict inventory of medical items in the internal cabin of a vehicle; [0035]-[0036], [0289] discloses that the system includes at least one processor for executing modules/software, interpreted to be the inventory prediction control unit under 112(f) as discussed above, e.g., the diagnostic and or therapeutic analysis module discussed in [0215]-[0218] which references data from the database) to make future predictions more efficient and accurate. See Macoviak [0218].
Therefore, it would have been obvious to one of ordinary skill in the art of monitoring the health of individuals before the effective filing date of the claimed invention to modify the aircraft passenger monitoring system disclosed by Georgeson to incorporate the an inventory prediction control unit in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle as taught by Macoviak in order to make future predictions more efficient and accurate, e.g., see [0218], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 1, Georgeson further discloses wherein the health statistics database receives a group health signal that includes the group health data from one or more group health monitoring devices (Figs. 2 & 5, [0030], [0032], [0036] discloses that the health monitoring system 100 includes a plurality of sensor systems 102 proximate to a group of passengers, interpreted as group health monitoring devices, which is relayed to the onboard processing system 104 including the database 135.).

Regarding claim 4, depending on claim 1, Georgeson further discloses wherein the health statistics database stores the group health data for one or both of one or more routes of the vehicle or one or more routes of at least one other vehicle ([0019], [0029], [0036], [0037] disclose creating a record of the environment and the health data of the passengers during flight for later subsequent review to provide e.g., design improvements, interpreted as storing group data for one or both of one or more routes of the vehicle).

Regarding claim 5, depending on claim 4, Georgeson further discloses wherein the group health data is associated with the one or more routes and dates of the one or more routes ([0019], [0029], [0036], [0037] disclose creating a record of the environment and the health data of the passengers during flight for later subsequent review to provide e.g., design improvements, interpreted as storing group data for one or both of one or more routes of the vehicle, creating a record during the flight is interpreted as being associated with a route and storing information such that it represents the time the data is sensed is interpreted as being associated with a date).


Regarding claim 12, depending on claim 1,2 Georgeson further discloses wherein the one or more group health monitoring devices comprises a group monitoring control unit that receives the health signals from the plurality of personal health assessment devices (Fig. 1 & [0025] disclose that the at least one onboard processing system 104 is interpreted as the group health monitoring device(s) and the processing system includes a processor which is interpreted under 112(f) as being the equivalent structure of the control unit).

Claim 13 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.



Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Regarding claims 23 depending on claim 1, Georgeson does not further disclose wherein the health data further comprises fatigue.
Breed teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for the health data to include fatigue ([0248]-[0250] & [0260]-[0261] teaches that the health monitoring system can include an imaging system including a processing system to analyze the images, interpreted as a control unit including a module for analyzing images and further that the module can process the image data to determine a heart rate, oxygenation of the individual, which can then be used to determine the drowsiness of the individual, interpreted as fatigue.) to determine the state of the individuals health/drowsiness. See Breed [0264]. 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Georgeson to incorporate for the health data to include fatigue as taught by Breed in order to determine the state of the individuals health/drowsiness, e.g., see Breed [0264], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claims 24 depending on claim 1, Georgeson further discloses wherein the health data further comprises one or more of blood oxygen level, heart rate, or blood pressure ([0045] discloses that the data monitored by the system includes heart rate).

Regarding claims 25 depending on claim 1, Georgeson further discloses wherein the health data further comprises heart rate ([0045] discloses that the data monitored by the system includes heart rate). 
Georgeson does not disclose wherein the health data further comprises fatigue, blood oxygen level, and blood pressure.
Breed teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for the health data to include fatigue, blood oxygen level, and blood pressure ([0248]-[0250] & [0260]-[0261] teaches that the health monitoring system can include an imaging system including a processing system to analyze the images, interpreted as a control unit including a module for analyzing images and further that the module can process the image data to determine a heart rate, oxygenation of the individual, and blood pressure, which can then be used to determine the drowsiness of the individual, interpreted as fatigue.) to determine the state of the individuals health/drowsiness. See Breed [0264]. 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Georgeson to incorporate for the health data to include fatigue, blood oxygen level, and blood pressure as taught by Breed in order to determine the state of the individuals health/drowsiness, e.g., see Breed [0264], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 27 recites substantially similar limitations as those already addressed in claim 23, and, as such, is rejected for substantially the same reasons as given above.

Claim 28 recites substantially similar limitations as those already addressed in claim 25, and, as such, is rejected for substantially the same reasons as given above.

Claims 6, 18, 21, 22, and 26 are rejected as being unpatentable under Georgeson in view of Macoviak and further in view of Breed and further in view of Kirenko and further in view of US 2013/0338857 to Sampigethaya.
Regarding claim 6, depending on claim 1, Georgeson does not disclose wherein the group health data is devoid of information that specifically identifies the individuals.
Sampigethaya teaches that it was old and well known in the art of receiving passenger information, before the effective filing date of the claimed invention, for group health data is devoid of information that specifically identifies the individuals ([0068]-[0071] discloses that the aggregated passenger health data is recorded in such a manner that the identity of the passengers cannot be determined) to protect the privacy of the passengers. See Sampigethaya [0068]-[0071].
Therefore, it would have been obvious to one of ordinary skill in the art of receiving passenger information before the effective filing date of the claimed invention to modify the passenger health monitoring system disclosed by Georgeson to incorporate for group health data is devoid of information that specifically identifies the individuals as taught by Sampigethaya in order to protect the privacy of the passengers, e.g., see Sampigethaya [0068]-[0071], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Regarding claims 21 depending on claim 1, Georgeson discloses a plurality of personal health assessment devices that obtain health data (see above claim 1) but Georgeson does not disclose that each of the plurality of personal health assessment devices further comprises an electronic screen that shows one or both of the image data or the health data.
Sampigethaya teaches that it was old and well known in the art of monitoring passenger information, before the effective filing date of the claimed invention, that each of the plurality of personal health assessment devices further comprises an electronic screen that shows one or both of the image data or the health data (Fig. 1 & [0041]-[0042] teaches that each passenger that sits in a seat has a display screen 136 to view their information which allows the user to review their health data. See generally Figs. 2 & 4 and [0058]-[0065]) to allow the passenger to view their health information. See Sampigethaya [0085].
Therefore, it would have been obvious to one of ordinary skill in the art of monitoring passenger information before the effective filing date of the claimed invention to modify the passenger health monitoring system disclosed by Georgeson to incorporate that each of the plurality of personal health assessment devices further comprises an electronic screen that shows one or both of the image data or the health data as taught by Sampigethaya in order to allow the passenger to view their health information, e.g., see Sampigethaya [0085], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Georgeson discloses one or more group health monitoring devices receive health data (see above claim 1) but Georgeson does not disclose that the one or more group health monitoring devices comprise an electronic screen that shows one or both of the group health data or the future inventory.
Sampigethaya teaches that it was old and well known in the art of monitoring passenger information, before the effective filing date of the claimed invention, that the one or more group health monitoring devices comprise an electronic screen that shows one or both of the group health data or the future inventory (Fig. 1 & [0051]-[0052] teaches that the passenger health information of a number of passengers is transmitted to the flight deck displays 108 and the cabin crew interface 146 which include a display device to review the health data of the passengers to attend to their needs.) to allow the flight attendants/crew to view the health data of the passengers they are serving and take an appropriate response. See Sampigethaya [0051]-[0052].
Therefore, it would have been obvious to one of ordinary skill in the art of monitoring passenger information before the effective filing date of the claimed invention to modify the passenger health monitoring system disclosed by Georgeson to incorporate that the one or more group health monitoring devices comprise an electronic screen that shows one or both of the group health data or the future inventory as taught by Sampigethaya in order to allow the flight attendants/crew to view the health data of the passengers they are serving and take an appropriate response, e.g., see Sampigethaya [0051]-[0052], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.



Claim 9 is rejected as being unpatentable under Georgeson in view of Macoviak and further in view of Breed and further in view of Kirenko and further in view of and further in view of Sampigethaya and further in view of "Panasonic Avionics Delivers a Series of Inflight Entertainment Industry Firsts to Emirates" published by Panasonic, 11/12/17 (hereinafter “Panasonic”).
Regarding claim 9, depending on claim 1, Georgeson does not disclose wherein each of the plurality of personal health assessment devices further comprises a user interface in communication with the health assessment control unit, wherein the user interface comprises a virtual call button.
Sampigethaya teaches that it was old and well known in the art of providing services to airplane passengers, before the effective filing date of the claimed invention, for each of the plurality of personal health assessment devices further comprises a user interface in communication with the health assessment control unit (Figs. 1&3 and [0041]-[0044], [0072]-[0074] disclose providing the passenger with a user interface, e.g., as part of a flight entertainment system, including a processor to interact with their personal recorded health information) to provide entertainment and to allow the passenger to view their health data while onboard the flight. See Sampigethaya [0072]-[0074].
Therefore, it would have been obvious to one of ordinary skill in the art of providing services to airplane passengers before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Georgeson to incorporate the for each of the plurality of personal health assessment devices further comprises a user interface in communication with the health assessment control unit as taught by Sampigethaya in order to provide entertainment and to allow the passenger to view their health data while onboard the flight, e.g., see [0072]-[0074], and because doing so could be 
Panasonic teaches that it was old and well known in the art of providing services to airplane passengers, before the effective filing date of the claimed invention, for the user interface comprises a virtual call button (the section titled First Class discloses a controller including a plurality of buttons including the functionality of making a virtual video call to a flight attendant for room service, interpreted as a virtual call button) to allow passengers to communicate in real time with an attendant. See Panasonic First Class.
Therefore, it would have been obvious to one of ordinary skill in the art of providing services to airplane passengers before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Georgeson to incorporate for the user interface comprises a virtual call button as taught by Panasonic in order to provide entertainment and to allow passengers to communicate in real time with an attendant, e.g., see Panasonic First Class, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive.
Applicant’s response to the 101 rejection states on p. 8 of the Remarks that: 
An imaging device, such as a camera, is not human in nature. A human being cannot capture image data as an imaging device does. Such features are not mental processes. Further, capturing imaging data via an imaging device clearly provides a practical application in relation to the claims. For at least these reasons, the Applicant respectfully submits that the claims are subject matter eligible and request reconsideration of the rejections under 35 U.S.C. 101.

Therefore Applicant’s argument directed toward the 101 rejection of the claims is not persuasive and the rejection is maintained.

Applicant's arguments filed in the Response directed toward the 103 rejection of the claims have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686    

/DEVIN C HEIN/Examiner, Art Unit 3686                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that based on the 112(f) interpretation of “an inventory prediction control unit” being the equivalent structure of a processor per [0107] of the originally filed specification, the system claim is not being interpreted as being directed to a signal per se.
        2 For the sake of compact prosecution claim 12 is interpreted as depending on claim 1 instead of claim 11.